Citation Nr: 1719019	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  06-11 240A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for asbestosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to January 1972, and from October 1975 to March 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  By rating action dated May 2004, the RO granted service connection for asbestosis, and assigned a 10 percent evaluation for it.  

The Veteran testified before the Board in May 2012.  A copy of that hearing transcript is of record.  

This appeal was remanded in July 2012 for further development.  Regrettably, additional development is still necessary and the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2012, the Board remanded the issue on appeal.  In that remand, the Board noted that the Veteran's November 2011 VA examiner failed to demonstrate results from post-bronchodilator testing finding that it was not indicated for the Veteran's condition.  The Board noted that regulations that were effective in 2006 required the use of post-bronchodilator testing, and remanded the appeal so that results of such testing could be obtained in a new examination.  The Board further explained that more complete testing was necessary because the Veteran's forced vital capacity findings and diffusing capacity of the lung for carbon monoxide (DLCO) results demonstrated widely varied levels of impairment.

Following the Board's remand, a new examination was conducted in October 2015.  Regrettably, while post-bronchodilator studies were done, the examiner failed to do DLCO testing, noting such tests were not indicated.

The Board notes that the new examination was requested in great part to reconcile the differences between the testing results in previous examinations, as such, unless a specific reason is provided for the failure to conduct such tests, these tests must be conducted and compared with previous examination results.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA respiratory examination by the appropriate medical expert to determine the nature and extent of his service-connected asbestosis.  All necessary tests, to include pulmonary function testing, should be performed.  Post-bronchodilator testing should be accomplished.  The claims folder should be made available to the examiner in conjunction with the examination. 

The examiner is specifically asked to review prior VA examination findings and to address any discrepancies in those findings.  

2.  Following completion of the above, the RO should review the evidence and determine whether the Veteran's claims may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.





The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




